t c memo united_states tax_court robert and karen o’connor petitioners v commissioner of internal revenue respondent docket no filed date john l burghardt for petitioners kathryn k vetter for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency addressed to petitioners respondent determined deficiencies and penalties as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number the issues for our consideration are whether petitioners’ solely owned s_corporation was engaged in a farming activity for profit under sec_183 for the taxable years and whether petitioners are entitled to deduct various amounts claimed as contributions and whether petitioners are subject_to the accuracy-related_penalties under sec_6662 findings_of_fact when they filed their petition robert and karen o’ connor resided in corning california petitioners owned all of the outstanding shares of omega waste management inc omega which was incorporated in date omega filed a form_1120 u s_corporation income_tax return for in omega elected s_corporation status during the years at issue omega was a recycling broker and consulting firm that arranged for hauling of recyclable material sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure the parties’ stipulation of facts and exhibits are incorporated herein by this reference - - and designed and managed rubbish removal and recycling programs omega was also involved in farming activity on approximately big_number acres of land leased from the christian boys ranch inc cbr from through petitioners reported passthrough income from omega on schedules eh supplemental income and loss attached to their individual income_tax returns as follows year net_income dollar_figure big_number big_number big_number big_number big_number for the same period robert o’connor petitioner reported wages as follows year amount sec_40 big_number big_number big_number big_number big_number petitioners organized cbr under the nonprofit laws of the state of california on date cbr is a sec_501 c corporation for tax reporting purposes petitioner has served on cbr’s board_of directors and as its president since its incorporation in karen o’connor has also served on cbr’s board_of directors and as cbr’ss vice president and secretary- q4e- treasurer since unrelated parties have also served on cbr’s board_of directors in cbr purchased from ben larralde larralde an big_number acre ranch property in corning california three hundred acres of the ranch consisted of an almond orchard during the years in issue the orchard was not irrigated and most of the almond trees were either dead or stunted from lack of maintenance during the years in issue petitioners maintained their residence on the ranch property on date omega and cbr entered into a 5-year agreement under which omega leased from cbr approximately big_number acres of ranchland that included the 300-acre almond orchard petitioners signed the agreement as officers of both cbr and omega in turn larralde then leased the big_number acres from omega for use as grazing land for cattle llarralde’s rent was based on the number of head of livestock grazing on the property to accommodate larralde omega built fences graded roads and enlarged ponds from through omega paid rent to cbr as follows year rent dollar_figure big_number big_number big_number big_number big_number - - pursuant to the cbr lease omega was to furnish any machinery equipment water fertilizer chemicals and labor to plant grow and harvest any and all crops omega was also responsible for all costs and expenses associated with the raising of livestock including but not limited to fencing construction and maintenance barn maintenance road maintenance and feed costs the maximum number of livestock allowed to graze on the property was normal repairs were to be absorbed by omega but cbr was responsible for major repairs costing more than dollar_figure omega and cbr entered into a new leasing agreement on date only petitioner signed the new agreement between cbr and omega as an officer of both cbr and omega the new agreement was similar to the previous lease with cbr however omega would now pay cbr dollar_figure per month for the rental of land and dollar_figure per month for the rental of certain mobile homes on its income_tax returns for through omega reported receipts and net losses from farming activity as follows year receipts net_loss -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number from through omega’s receipts from its farm activity consisted of the following components pasture almond livestock year rent sales sales -o- -o- -o- dollar_figure -o- -o- -o- -o- big_number -o- -o- -o- dollar_figure dollar_figure -o- -o- petitioner sought and received advice from various advisers and agricultural experts one such adviser was jose collado collado a certified_public_accountant licensed to practice in the state of california before providing accounting services for petitioner collado had provided accounting services to almond farmers and cattle ranchers located near the omega farm activity aside from providing accounting services to omega collado regularly advised petitioner to make improvements to omega’s existing farm activity and to consider alternative farming methods in order to lower expenses and increase income petitioner was advised to increase the size of omega’s herd replace dead or unproductive almond trees and improve irrigation in addition to the advice omega received from collado omega’s bookkeeper arranged meetings with various agricultural experts with whom petitioner would discuss changes to omega’s existing farm activity and or alternative farming techniques suitable to omega’s particular terrain and climate petitioner attended a 1-day olive grower’s convention where he sought advice regarding omega’s farm activity petitioner never changed omega’s farming methods or implemented the improvements suggested by collado or the agricultural experts omega claimed deductions for contributions to cbr consisting of the payment of omega’s employees for the performance of services for the benefit of cbr the labor expenses were described as amounts for the building and or maintenance of corrals silos a radius wall the orchard a septic system buildings equipment and grounds from to the amounts claimed by omega as its sec_170 contributions of omega’s employees’ labor to cbr were as follows year amount dollar_figure big_number big_number big_number big_number these amounts were passed through to and deducted by petitioners subject_to adjusted_gross_income limitations in petitioners made contributions of property to cbr the donated items included two dismantled metal buildings one big_number gallon butane tank one austin-western pettybone crane one clark forklift and one sheer press petitioners valued these items at dollar_figure five of the six donated items were valued by petitioners at over dollar_figure each petitioners attached a form_8283 noncash charitable_contributions to their federal --- - income_tax return the form_8283 was signed by jane dolan dolan a california probate referee in support of the claimed values petitioners were unable to deduct all of the property donations claimed for because of adjusted_gross_income limitations in petitioners donated various items to cbr and claimed a deduction of dollar_figure petitioners valued many of the items at more than dollar_figure each petitioners attached an equipment appraisal letter a list of the appraised items anda form_8283 to their federal_income_tax return dolan again signed as appraiser the form_8283 contained the statement that the items had been acquired by petitioners between and and that all items were purchased for amounts equal to or greater than their appraised values the items listed among others included the following mobile buildings water tanks bailers feed weigh scales stereo equipment an aluminum can machine compactors pumps motors cargo containers a fire engine freezers rubbish bins canned drink machines appliances air- conditioners kitchen equipment cattle trailers conveyors flatbed trailers fencing vehicles street sweepers water troughs furniture a glass crusher gates rolltop bins a security system and animals each item was categorized by its general location at cbr described as new used or discard and assigned a value many of the items were rusted and ina state - - of disrepair many of the donated vehicles were inoperable and had not been registered for several years some of the vehicles were over years old cbr did not begin its formal operations at the ranch property until after the years in issue by the end of some of the buildings and infrastructure were in place and cbr was making final preparations to open the ranch property for its charitable purposes in cbr began operating a program in conjunction with remi vista a sec_501 organization that has operated homes for boys for approximately years opinion the first issue we consider is whether the losses claimed in omega’s farming activity for and were incurred in an activity carried on with an actual and honest profit objective within the meaning of sec_183 respondent determined that the activities were not engaged in for profit within the meaning of sec_183 petitioners must show that respondent’s determination is erroneous see 290_us_111 it does not appear that omega engaged in regular and continuous farming activity instead omega leased the big_number acres of agricultural property from cbr and in turn leased the same acreage to a third party under a per-head grazing arrangement omega depended upon the third-party lease some of its own livestock activity and an almond grove for income omega was responsible for expenses in connection with the property and paid cbr rent of more than dollar_figure for each of the years under consideration for omega’s only receipt from the farming activity was dollar_figure rent from the third-party lease for omega’s only receipts were dollar_figure from almond sales and dollar_figure from the sale of livestock for omega’s only receipt was dollar_figure from the sale of livestock finally we note that omega’s reported expenses for and in addition to the rent to cbr exceeded dollar_figure annually and were generally increasing accordingly omega’s annual expenses vastly exceeded steadily decreasing receipts with this backdrop we analyze whether omega’s activity was not engaged in for profit within the meaning of sec_183 the ordinary and necessary expenses_incurred in carrying on an activity which constitutes a trade_or_business are generally deductible see sec_162 sec_1_183-2 income_tax regs sec_183 provides in part that if an individual’s or an 8s corporation’s activity is not engaged in for profit then no deduction attributable to that activity shall be allowed except as otherwise provided under sec_183 one of the motivating factors behind the passage of sec_183 was the desire to create a more objective standard to determine whether a taxpayer was carrying on a business for the purpose of realizing a profit or was instead merely attempting to create and use losses to offset his income see 66_tc_312 s rept 1969_3_cb_423 to establish that an activity is one engaged in for profit a taxpayer must show that the activity was entered into with the dominant hope and intent of realizing a profit see 4_f3d_709 9th cir profit must be the predominant primary or principal objective affg tcmemo_1991_212 933_f2d_757 9th cir machado v commissioner tcmemo_1995_526 affd without published opinion 119_f3d_6 9th cir warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir we consider whether an activity is engaged in for profit on a case-by-case basis taking into account the facts and circumstances involved see 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioners’ expectation of profit need not be reasonable but petitioners must establish that they conducted their activities with a good-faith expectation of making a profit see 72_tc_659 golanty v commissioner supra pincite sec_1_183-2 income_tax regs in assessing a profit_motive greater weight is to be given to objective facts than the taxpayer’s mere statement of intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1 a income_tax regs a nonexclusive list of factors set forth in the income_tax regulations guides our sec_183 analysis by providing relevant facts and circumstances to be considered in determining whether the requisite profit objective has been shown these factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see sec_1 b income_tax regs although no one factor is conclusive a record of substantial losses over many years and the unlikelihood of achieving a profit are indicative that an activity is not engaged in for profit see 28_f3d_1024 10th cir affg 99_tc_132 949_f2d_345 10th cir affg tcmemo_1990_148 sec_1_183-2 income_tax regs where a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records where the activity is conducted in a manner substantially_similar to that of other comparable businesses that are profitable and where changes are made to the activity’s operating method if necessary to improve profitability such circumstances indicate that the activity 1s engaged in for profit see sec_1 b income_tax regs similarly a taxpayer’s business plan may tend to show businesslike operations see sanders v commissioner tcmemo_1999_208 the only record of omega’s activity viewed by the court was a summary containing a review of the farm receipts and expenditures the summary however did not provide the kind of detailed and relevant information that could be used by petitioners or the court for evaluating the farm activity’s profitability such as a detailed listing of farm expenses the number and types of animals bought and sold by petitioners the number of animals on the property that produced pasture rent the specific items of farm equipment that were depreciated and the specific items that were repaired and maintained omega maintained only one bank account for both the farm activity and the recycling business and failed to maintain a budget or make projections as to the future profitability of the farm activity there is no indication here that omega’s activity was changed and or that plans were carried out to ameliorate the substantial excess of expenditures over receipts accurate books_and_records could have provided the data to make educated decisions toward achieving profitability see eg wesinger v commissioner tcmemo_1999_372 and the cases cited therein there is very little evidence in the record to establish how other comparable and profitable farming activities operate given petitioner’s business acumen with respect to the recycling business and the fact that petitioners’ accountant and others provided guidance with regard to profitability we find it particularly compelling that petitioner did not follow the advice of his accountant or the agricultural experts with whom petitioner sought counsel and thus continued to permit omega to incur heavy losses in its farm activity during a 6-year period including the years under consideration omega’s recycling business income increased exponentially while petitioner did nothing to change omega’s farm-activity losses omega maintained minimal herds of livestock and did nothing to improve the quality of its crop it also appears that petitioner structured omega’s leases with larralde and cbr to maximize omega’s expenses while no -- - action was taken to increase the receipts from the farm activity petitioner testified that sometimes he did not charge larralde rent but instead accepted livestock in trade pursuant to the existing leases omega was required to fix water pumps and mend fences in order to provide adequate water and pasture for omega’s and larralde’s livestock cbr was required to fix major mechanical failures however in reality omega paid for these repairs and petitioner claimed the costs as charitable_contributions in the form of labor performed by omega’s employees according to petitioners the almond trees on the property were maintained to produce organically grown almonds that could be sold at a higher market price than almonds that were not produced organically however petitioner also testified that the almond trees were dwarfed and stunted due to a lack of proper care and could not be watered or chemically fertilized therefore the only way to maximize output from the almond trees while still maintaining organic certification was to replace the dead or stunted trees yet from through omega spent a total of dollar_figure on replacement trees for the orchard we find it difficult to envision a profitable farm activity where the very crops from which a profit could be derived are not cared for or replaced with regularity -- - petitioners argue that omega was financially unable to make changes to its farming methods and that property liens kept them from obtaining loans to improve the farm and its profitability petitioners’ argument does not ring true omega’s net_income after accounting for farming losses was dollar_figure dollar_figure and dollar_figure for and respectively therefore omega was capable of acquiring livestock providing irrigation for the almond orchard and or purchasing new trees to replace unproductive ones omega’s profitable business activity was hauling and recycling rubbish and petitioner admits that he had little experience with farming he argues however that his consultations with experts demonstrate petitioners’ ongoing effort to bring omega’s farming activity into profitability petitioners did present evidence that advice was sought and received concerning increasing herd sizes and replacing trees in or expanding the orchard petitioner also attended a 1-day olive growers convention and sought other related advice regarding omega’s farm operation finally petitioner met with the accountant to discuss the financial statements and the high expenses and paucity of income in spite of the advice sought and or received nothing was done to change the farming activity of omega although petitioner testified that he spent extensive time engaged in omega’s farming activity there is little in the record to corroborate his testimony or to show that his efforts were directed at improving profitability in that regard it is noted that petitioners lived on the property in addition as argued by respondent petitioner’s efforts in operating a successful recycling business limited the time available for petitioner to work on the farming activity in this case there was no possibility for increase in the value of the land inuring to omega because it was a lessee in addition there was no expectation that any of the depreciable_property used in the farming operation would increase in value petitioners also argue that their farm was in existence for only years before the years in issue and therefore it was expected that losses would be sustained for a reasonable period under the circumstances petitioners’ argument has little merit from through omega incurred expenditures totaling dollar_figure in the farm activity during the years under consideration omega’s expenditures totaled dollar_figure accordingly expenditures were increasing rather than abating in sharp contrast over the farm activity’s 6-year existence farm activity receipts totaled -- - dollar_figure dollar_figure and dollar_figure from the sale of livestock almonds and grazing rights respectively during the years in issue omega’s recycling activities were highly profitable as discussed above omega’s net_income after reductions for farm-activity expenses was dollar_figure dollar_figure and dollar_figure for and respectively petitioners also received wages from omega the farm activity losses substantially reduced omega’s gross_income from its recycling business which provided significant passthrough tax benefits to petitioners the receipt of a substantial amount of income from sources other than the activity especially if the losses from the activity generate large tax benefits may indicate that the taxpayer does not intend to conduct the activity for profit see sec_1_183-2 income_tax regs in summary petitioners omega did not possess the requisite intent to profit from the farm operations petitioners are therefore subject_to the restrictions set forth in sec_183 for activities not engaged in for profit next we consider whether petitioners are entitled to deduct amounts claimed as contributions to cbr during the and tax years and carried over into the years in issue we consider the only sales of almonds occurred in most of the farm’s income came from pasture rent which totaled dollar_figure dollar_figure and dollar_figure for and respectively omega had no revenue from pasture rent during and -- two types of contributions whether petitioners properly valued the property contributions of tangible_property given to cbr and whether amounts claimed as paid to omega’s employees for services performed for the benefit of cbr are deductible sec_170 allows a deduction for charitable_contributions as defined in sec_170 made within the taxable_year in general the amount of a charitable_contribution made in property other than money is the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts see sec_1_170a-1 income_tax regs fair_market_value is a question of fact see 84_tc_285 petitioners have the burden of showing their entitlement to their claimed deductions see 290_us_111 under sec_1_170a-13 income_tax regs if a contributed item is valued at over dollar_figure the taxpayer is required to maintain written records showing the manner of acquisition the fair_market_value the method used to determine the value and the cost or other basis if a contributed item is valued at over dollar_figure the donor must obtain a qualified_appraisal for the - - contributed_property attach a fully completed appraisal_summary to the federal_income_tax return and maintain reasonably detailed records containing a description of the property the fair_market_value of the property at the time of the donation the method used in determining the fair_market_value and the cost or other basis see sec_1_170a-13 income_tax regs a qualified_appraisal shall include inter alia a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was contributed a description of the physical condition of the property the qualifications of the gqualified appraiser the method of valuation used to determine the fair_market_value and the specific basis for the valuation see sec_1_170a-13 income_tax regs the appraisal_summary shall include inter alia a description of the property in sufficient detail fora person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was contributed a brief summary of the physical condition of the property the manner of acquisition and the cost or other basis see sec_1_170a-13 income_tax regs - respondent argues that petitioners are not entitled to deductions for the carryover’ of charitable_contributions from and to and because the fair market values of the contributed_property carried over from and have not been established petitioners claimed as separately computed passthrough deductions from omega noncash charitable_contributions of tangible_property to cbr of dollar_figure and dollar_figure for and respectively because of percent limitation petitioners could not deduct all of their claimed contributions during the and tax years because they claimed contribution carryovers from the and tax years these years’ contributions are at issue in this case there is no dispute about whether the property was contributed to cbr instead the question is whether the values claimed represent the fair market values of the items contributed to establish fair market values for the tangible_property contributed to cbr petitioners employed dolan a probate referee licensed by the state of california dolan submitted an appraisal report to petitioners we find on the generally in the case of individuals deductions for charitable_contributions are limited to percent of adjusted_gross_income see sec_170 a excess_contributions may be carried forward for up to years carryover contributions are deducted after deducting current_year contributions if there are carryovers from more than prior year the carryover from the earlier year is used first see sec_170 -- - basis of photographs and other evidence in the record that the appraisal report inadequately describes the physical condition of the items see sec_1_170a-13 b income_tax regs additionally the appraisal does not contain the method of valuation that the appraiser used when attributing values to the property see sec_1 70a-13 c j income_tax regs finally the appraisal does not contain the specific basis for the valuation see sec_1_170a-13 k income_tax regs petitioners were unable to explain the absence of the required information the items were generally described as new used or discard and in a limited number of cases good fair or dismantled without a more detailed description the appraiser’s approach and methodology cannot be evaluated in that regard the appraiser was not called to testify and no other appraisers were offered by petitioners accordingly petitioners have not fully complied with the requirements imposed by the regulations see sec_1_170a-13 income_tax regs although petitioner testified as to the condition of the contributed items his testimony was evasive on cross-- examination and his testimony was inconsistent with photographic evidence of the contributed_property many of the items contributed by petitioners such as mechanized farm equipment industrial machinery fuel tanks and vehicles appear to be rusted and in a state of disrepair petitioners offered no sales - - receipts canceled checks or other contemporaneous evidence that could aid in the valuation of the contributed_property accordingly petitioners have not shown that they are entitled to deductions greater than the amounts already claimed during the and tax years next we consider whether petitioners may claim contributions for unreimbursed expenses_incurred by omega in connection with services performed by omega employees for the benefit of cbr petitioners contend that certain services performed by omega employees at the behest of petitioners and for the benefit of cbr entitle petitioners to deduct as passthrough charitable_contributions the salaries paid in connection with services performed respondent argues that petitioners are not entitled to a deduction for the salaries paid to omega employees for work performed on the ranch because the work benefited omega there are in dispute charitable cash contributions of dollar_figure dollar_figure and dollar_figure for the tax years and respectively aside from petitioner’s self-serving testimony petitioners submitted a schedule showing some of the pay periods during the years in issue however the schedule is petitioners’ only receipt was for a mobile home with a purchase date of date at a price of dollar_figure it is not known whether this mobile home was an item contributed to christian boys ranch inc cbr in effect these are gifts of services as opposed to cash contributed to cbr -- - incomplete and at least one page has been submitted twice ’ although the schedule identifies specific employees the number of hours each employee worked and the general areas where work was performed the schedule does not show omega’s actual cost of labor nor does the schedule break down the specific services performed the labor expenses included amounts for the building and or maintenance of corrals silos a radius wall the orchard a septic system buildings equipment and grounds omega was already obligated for some of these expenditures under the cbr omega agreement further petitioners have not shown whether omega had already claimed deductions for the same labor expenses as employees’ salaries importantly it appears that the services could have benefited omega and or petitioners and they have not shown how cbr obtained primary benefit from the services see 681_f2d_678 9th cir affg per curiam tcmemo_1980_207 petitioners relied on their bookkeeper to notify the accountant tax preparer as to which expenses benefited omega and which benefited cbr however petitioners began living on the cbr ranch property several years before cbr opened its doors for operation in because they lived on the cbr property before ’ several periods are missing from each year a cash deduction was claimed most periods from were omitted - - its opening petitioners also may have personally benefited from the services contributed petitioners’ poor record keeping and inability to show that all of the expenditures were for the benefit of cbr is of their own making however the record establishes that cbr benefited directly and primarily from certain of the services of omega employees after considering all of the evidence we hold that petitioners are entitled to claim contributions for services by omega to cbr of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years and respectively the final issue for our consideration is whether petitioners are liable for the accuracy-related_penalties under sec_6662 which respondent determined were due to negligence disregard of rules and regulations and substantial_understatement_of_income_tax an accuracy-related_penalty 1s imposed on a taxpayer if any portion of an underpayment_of_tax is attributable to either negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax see sec_6662 and b and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any amounts are decided for the years and for purposes of determining the amount of the carryover if any to the years before the court - - careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs an individual taxpayer’s understatement is substantial if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 a the accuracy- related penalty is not to be imposed if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith see sec_6664 petitioners have the burden of showing that they are not liable for the accuracy- related penalties see 290_us_111 in support of his determination respondent contends that petitioners allowed the accumulation of substantial amounts of losses from omega’s farm activity to reduce the income produced by omega’s recycling business respondent’s contention that omega’s farming activity was continued for the purpose of using losses to reduce omega’s highly profitable recycling business income is supported by the facts the size of omega’s expenditures compared to the meager revenue it received without attempting to increase receipts or cut expenses on this record supports no other conclusion over a 6-year period omega’s farm activity generated losses totaling dollar_figure with gross_receipts totaling only dollar_figure there is no other apparent motivation in -- p7 - the record for continually incurring these unabated expenditures we also note that petitioners maintained their residence on the ranch property and it was the situs for future charitable activity to commence a few years after the years under consideration respondent also argues that petitioners claimed large overvalued deductions for contributions of property to cbr in and in addition respondent contends that petitioners failed to furnish a qualified_appraisal identifying the values of items contributed to cbr as required by the regulations we have already held that petitioners’ property valuations are substantially overstated and that contributions of labor to cbr are deductible in greatly reduced amounts petitioners argue that any underpayment was reasonable because they acted in good_faith and they relied on the advice of a certified_public_accountant to whom they provided complete and accurate records the evidence does not bear out petitioners’ argument instead the record reflects that petitioners failed to follow the advice of their accountant with regard to achieving profitability in their farm operation they have not established that they acted in good_faith in addition petitioners failed to provide adequate_records to support their claimed deductions for contributions to cbr thus petitioners have not shown that their actions were reasonable or that they attempted to comply - - with the internal_revenue_code and the underlying regulations we therefore hold petitioners liable for the accuracy-related_penalties to reflect the foregoing decision will be entered under rule
